Sandy Wilson
                                       200 E.   Crestmont
                                      Alvin, Texas 77511
                                        (281) 331-5637

                                                                    RECEIVED IN
                                      Febraury 19/ 2015        COURT OF CRIMINAL APPEALS
Clerk
Court of Criminal Appeals
P.O. Box 12308, Capitol.i Station/
Austin/ ,TexasiJ78711. -1-^ :'•.'.'
(512) 463-1551



Dear Clerk;
     I am requesting a copy of the Action Taken Sheet for WR-54/908-01/ in
Bryan Dean Hoskins, Trial Court No. 045779-A.


                                                  Sincerely submitted/




                                                 Sandy Wilsj
                                                 Requestor